Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the phrase “preparing a baking soda solution at a variety of concentrations” appears to be grammatically incorrect. This is important in the claim because reference in the claim is then made to “applying the baking soda solution” wherein it is unclear which of the concentrations referred to was employed.  For the purpose of this examination the examiner will assume the claims refer to a single concentration that is applied but appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 recites the limitation "the treatment solutions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the infusion-solution". There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the raw wood".  There is insufficient antecedent basis for this limitation in the claim. In this claim, the use of the phrase “raw wood” is particularly difficult because there is no basis to determine what is being referred to in the claims as raw wood or similar terms are not used elsewhere in the claims prior to this usage. Further it is stated that “line-up” of raw wood occurs but it is not apparent how raw wood relates to the pan described or what relationship that it has to the devices of the claims. 
The term “more visually grainy” in claim 15 is a relative term which renders the claim indefinite. The term “more visually grainy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the determination of if something looks more visually grainy would be dependent upon the interpretation of the viewer in cases and as such would be subject to varying interpretation from viewer to viewer.
Claim 17 recites the limitation "the active ingredients".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is generally narrative and indefinite, failing to conform with current U.S. practice.  It is replete with grammatical errors. In particular it in unclear what is meant by the phrase “ensuring that some kind of visible characteristics that can show in the wood,” appears to be missing phrases or context as relates to the rest of the claim.
Claim 19 recites the limitation "this”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, it is unclear if the steps of claim 8 are required at all.  There is no determination of an amount of liquid ingredient present and no basis provided for determining a need to re-infuse.  As such, not doing anything upon the claim language.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, claim 19 states wherein the dyes may be either polar or non-polar dyes which 1) defines all dyes in existence and 2) fail to further limit the parent claim by requiring a dye that is more specific than that of the parent claim.  Further the claim refers to “the type of photography”, for which there is no antecedent basis.  Further the claim states that the type “might be” one from a group reasonably implying that the photography referred to “might be” of the types described but also might not be, thereby failing to limit the parent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marold et al. (USPGPub 2015/0297472).	
Regarding claim 2, Marold teaches treating a toothpick made of wood with a solution comprising water and baking soda (sodium bicarbonate)(col. 2, line 62 through col. 3, line 8)so as to degrade the internal structure of the toothpick and thereafter infuse the interior of the toothpick with a plurality of ingredients (col. 4, lines 4-49). Marold fails to teach visual inspection of ingredients used in the infusion process. However, the examiner it taking Official Notice to inform the applicant that visually inspecting ingredients or parts used in most manufacturing areas to prevent contamination and ensure quality is a commonplace step in most fields of endeavor.  In most cases it would be difficult to avoid seeing ingredients used at some point prior to use. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to visually inspect ingredients used in the manufacturing process of Marold in order to increase the general quality and safety of the production process of Marold.  Further Marold teaches batch processing [0032-0033]. Marold fails to teach the use of partial batches for infusion.  However, this is a mere separation of one step into two wherein successive fractional batch processes can be combined to create full batches. In general, the transposition of process steps or the splitting of one step into two, wherein the processes are substantially identical or equivalent in terms of function, manner and result is held to not patentably distinguish the processes. See Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). Further Marold teaches the use of a curing process that would appear to be equivalent to a drying process [0051]. Marold fails to teach testing any amount of items. However again, the examiner is taking Official Notice to inform the applicant that the selection of samples at random or as batches of completed products for testing purposes is a commonplace quality control measure in most industries, employed to ensure quality in a variety of manners dependent upon the desired outcomes of that given industry. For example, one manufacturing infused toothpicks would reasonably determine if toothpicks had factually been effectively infused as intended and were not damaged in the processing. Either of these factors being present would reasonably be viewed as a failed product by as consumer and would negate the benefit to the manufacturer of a production process intended to create a successful marketable product. Reasonably the amount of samples taken would be varied as needed dependent upon at least a need to destructively test while provide a number of finished products for sale, wherein reasonably over testing would result in a large number of useless products and undertesting would lead to a lack of finding quality issues.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to test the products of Marold as claimed as a standard quality control measure in order to improve production in general.
Regarding claims 3-4, Marold teaches the use of smoking cessation additives [0048] as well as dry mouth components [0029].
Regarding claim 5, Marold states that his products have additives that are uniformly distributed through the substrate, wherein confirmation of the product as being in this state of having uniformly distributed additives throughout the substrate implies verification of said state because otherwise it cannot be stated by Marold that he provides such a state.
Regarding claim 9, Marold employs specific concentrations of ingredients employed [0050] which implies a desire for a specific outcome.  Further the location of ingredients is defined as within the body of the toothpick and on the surface thereof. Further Marold teaches modifying treatment times, temperatures [0031] and pressures [0059]. Further, it is not stated what is tested in the “re-test” which seemingly refers back to testing of claim 2.  However, as noted, testing products before providing them to consumers is a standard practice in most industries.
Regarding clam 10, again visual review of products at any stage in manufacturing in not only commonplace but frequently difficult to avoid. Further Marold teaches the use of sodium bicarbonate solution comprising specific pH levels which implies to those of ordinary skill in the art a concentration of sodium carbonate applied to gain said pH.  Further the creation of successfully fully infused toothpicks as described above reasonably implies an understanding of choosing appropriately sized materials to create products that are desired.  Marold fails to describe situations wherein future outcomes vary according to results obtained from testing.  However, reasonably those of ordinary skill in the art would recognize that the desire of testing is to confirm that products obtained were as desired or intended, wherein failure to obtain a desired product would reasonably prompt some change.  Reasonably one would modify the amount of an ingredient based upon the result it provides.  In the case of Marold, Marold teaches using varying concentrations of sodium bicarbonate as needed to increase the porosity of the substrate to which the solution is applied wherein those of ordinary skill in the art would readily recognize that the amount used would control the level of removal performed by controlling the pH as described above.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the level of baking soda employed in both current and future batches of substrates to be treated in order to control the amount of porosity provided thereby. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 11, Marold teaches the use of a solution thereby implying that complete mixing was present at the time of use wherein the statement of use is confirmation of use.  Further as described above, the visual inspection of ingredients for quality is commonplace in most industries and is often hard to prevent.
Regarding claim 12, as previously stated, the use of a dispersed solution is confirmation of dispersion.  Additionally the examiner is taking Official Notice that the testing of ingredients to confirm that they are what they are stated and appear to be is again considered to be common industry practice in many industries.  .  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to test the products of Marold as claimed as a standard quality control measure in order to improve production in general.
Regarding claim 13, the teachings of Marold are as shown above. Marold fails to teach taste testing his products.  However, the examiner is taking Official Notice to inform the applicant that taste testing of food products is a standard process in the food industry in order to control quality and marketability. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to taste test the products of Marold as claimed as a standard quality control measure in order to improve production in general and marketability of products made for consumption.
Regarding claim 15, because the process of Marold removes material from the interior of the toothpick using the baking soda process, the process of Marold would reasonably produce a more reasonably grainy look in the same manner as claimed.  Further as previously stated, visual inspection of products is commonplace and often unavoidable.  Further it is not stated what occurs in instances wherein splintering and fragmenting are found wherein the prior art may find these flaws visually, do nothing otherwise and meet the current claim limitations.
Claim(s) 2, 5-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozoki et al. (US5686146).
Regarding claim 2 and 5-6, Nozoki teaches infusing a treating liquid into the interior of a wood product (abstract). Nozoki fails to teach visual inspection of ingredients used in the infusion process. However, the examiner it taking Official Notice to inform the applicant that visually inspecting ingredients or parts used in most manufacturing areas to prevent contamination and ensure quality is a commonplace step in most fields of endeavor.  In most cases it would be difficult to avoid seeing ingredients used at some point prior to use. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to visually inspect ingredients used in the manufacturing process of Nozoki in order to increase the general quality and safety of the production process of Nozoki.  Further, Nozoki teaches wherein a drying process occurs (col. 14, line 46 through col. 15, line 8). Further Nozoki teaches the use of wood “materials” (col. 5, lines 12-28). Further Nozoki teaches including dye in the treating composition provided so as to determine the depth to which penetration of the active ingredients employed penetrate into the wood (col. 12 line 57 though col. 13, line 16) wherein the testing process further comprises cutting. Nozoki fails to teach the use of partial batches for infusion.  However, this is a mere separation of one step into two wherein successive fractional batch processes can be combined to create full batches. In general, the transposition of process steps or the splitting of one step into two, wherein the processes are substantially identical or equivalent in terms of function, manner and result is held to not patentably distinguish the processes. See Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). Nozoki fails to teach wherein his selection of samples is at random or non-random.  However, given a limited number of possibilities (i.e., either random or non-random selection), it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to try either type of article selection in Nozoki for his testing wherein both options would provide predictable results with a reasonably expectation of success.
Regarding claim 7, Nozoki the teachings of Nozoki are as shown above. Nozoki fails to teach wherein the tested devices are photographed.  However, the examiner is taking Official Notice to inform the applicant that documenting results from testing in the form a writing or photographing are commonplace steps in testing in general, wherein photographs in particular are commonly used to verify or prove results and allow inspection by multiple parties of results from a single source. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to photograph and document the results of the testing of Nozoki in order to allow for inspection by plural parties.
Regarding claim 8, Nozoki reads upon a scenario wherein re-infusion was not required based on the results.
Regarding claims 16-17, it is implied that the dye of Nozoki is suited for determining the depth of penetration of the active ingredients employed because it is employed for that purpose. Further, materials not held in solution would not be expected to penetrate to depths of liquid components in solution.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717